ITEMID: 001-70729
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF YETKINSEKERCI v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic proceedings
JUDGES: Nicolas Bratza
TEXT: 6. The applicant was born in 1951 and lives in Gaziantep.
7. On 3 September 1997, 79 packages of powder (subsequently found to be starch) were found in the belly tank of the apparently unladen lorry which the applicant had just brought into the United Kingdom. The applicant was arrested, and on 4 September 1997 he was charged with knowingly being involved in the attempted import of a controlled drug (diamorphine). He was convicted on 25 March 1998 and sentenced to 14 years’ imprisonment. His application for leave to appeal arrived at the Criminal Appeals Office on 23 April 1998, and leave to appeal and legal aid were granted on 22 March 1999.
8. The Court of Appeal dismissed the applicant’s appeal on 6 March 2001. As to sentence it found as follows:
“76. ... The points ... are, first, that no diamorphine was imported and that seems to us to be the most important point, namely that this was an offence of attempt and not of actual importation.
77. Second, that the appellant appears to have occupied a lowly position in what was undoubtedly an extensive chain, stretching from source abroad into this country.
78. Third, it is said that there was no evidence that he knew of the quantity involved. However, in that respect, in a massive importation of this kind, it is not usual to investigate how far an appellant was privy to the actual amount involved, bearing in mind that it would obviously have been an extremely substantial importation.
79. Fourth, the point is made that he is isolated from his country of origin, serving a sentence in England.
80. Fifth, that his age is 49, he is of previous good character and family responsibilities also militate for mercy.
81. We attach some slight importance to the fourth element. So far as the fifth is concerned it is not one in which of a case of this kind we regard appropriate and to take into consideration [sic].
82. Finally, counsel has advanced upon us the argument that this appeal has taken, as it undoubtedly has taken, an unconscionably long time to come on, for reasons which are no fault of the appellant or his advisers, but appear to have related to administrative difficulties within this court. He makes reference in that respect to Article 6 of the Convention on Human Rights. However, it is not necessary to invoke that Article for the court to take into account, if it considers it appropriate, a delay of that kind.
83. We consider that, absent any reason for reduction of an unusual kind, had this importation been an importation of diamorphine, as the appellant no doubt believed it to be, a sentence of 18 years could have been expected. It does appear that, on the basis that it was simply an attempt, the judge reduced the level of sentence to the order of 14 years, bearing in mind the appellant’s apparent position in the chain.
84. In our view, a somewhat greater allowance could well have been made, allowing this with the fact that the defendant has spent a time of some anxiety, no doubt, waiting for longer than he should, in order to see whether his sentence would be reduced, we consider that it is appropriate to reduce the sentence of 14 years imposed to one of 12 years’ imprisonment. The appeal upon the sentence will be successful to that extent.”
9. The applicant was released after having served approximately one half of the 12 year sentence, and deported to Turkey.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
